191 F.2d 1022
TROUTv.CASSCO CORP. et al.
No. 6326.
United States Court of Appeals Fourth Circuit.
Argued October 17, 1951.
Decided October 29, 1951.

John H. Bream, Harrisburg, Pa., and Harry Blatt, Harrisonburg, Va., for appellant.
George Gilmer and Bruce D. Reynolds, Jr., Charlottesville, Va., for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in an action at law tried before a jury. No objections to the admission or rejection of testimony are relied on, there was no request to direct a verdict, no exceptions were taken to the court's charge, and no other matter is put forward which presents any question of law for our consideration. It is argued that the jury reached a wrong conclusion in its verdict; but this involves a pure question of fact which is not reviewable by us on appeal. The Seventh Amendment to the Constitution expressly provides that "no fact tried by a jury, shall be otherwise re-examined in any Court of the United States, than according to the rules of the common law." There was a motion to set aside the verdict and grant a new trial; but this was a matter resting in the sound discretion of the trial judge and furnishes no basis for relief on appeal in the absence of abuse of discretion, which is not here present. See Kirstner v. Atlantic Greyhound Corp., 4 Cir., 190 F.2d 422.


2
Affirmed.